Exhibit 10.5
Execution Version

SUBORDINATION AGREEMENT
This Subordination Agreement (the “Agreement”) is made as of July 15, 2014, by
and between R-NAV, LLC (“Creditor”) and OXFORD FINANCE LLC, a Delaware limited
liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314, in its capacity as Collateral Agent (as hereinafter
defined) for the Lenders (as hereinafter defined).
Recitals
A.    Pursuant to a Loan and Security Agreement (such agreement as it may be
amended from time to time, the “Loan Agreement”), dated as of March 4, 2014,
among OXFORD FINANCE LLC (“Oxford;” in its capacity as Collateral Agent for the
Lenders, the “Collateral Agent”), the lenders from time to time a party thereto
(the “Lenders”), including, without limitation, Oxford, NAVIDEA
BIOPHARMACEUTICALS, INC. (“Borrower”) has requested and/or obtained certain
loans or other credit accommodations from Lenders to Borrower which are or may
be from time to time secured by assets and property of Borrower.
B.    Creditor has extended loans or other credit accommodations to Borrower,
and/or may extend loans or other credit accommodations to Borrower from time to
time.
C.    In order to induce Lenders to extend credit to Borrower and, at any time
or from time to time, at Lenders’ option, to make such further loans, extensions
of credit, or other accommodations to or for the account of Borrower, or to
purchase or extend credit upon any instrument or writing in respect of which
Borrower may be liable in any capacity, or to grant such renewals or extension
of any such loan, extension of credit, purchase, or other accommodation as
Lenders may deem advisable, Creditor is willing to subordinate: (i) all of
Borrower’s indebtedness to Creditor (including, without limitation, principal,
premium (if any), interest, fees, charges, expenses, costs, professional fees
and expenses, and reimbursement obligations), whether presently existing or
arising in the future (the “Subordinated Debt”) to all of Borrower’s
indebtedness and obligations to the Collateral Agent and/or the Lenders; and
(ii) all of Creditor’s security interests, if any, to all security interests in
the Borrower’s property in favor of the Collateral Agent and/or the Lenders.
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
1.Creditor hereby acknowledges and agrees that (i) Creditor does not have any
lien on or security interest in any property of Borrower, whether now owned or
hereafter acquired, including, without limitation, the “Collateral” as defined
in the Loan Agreement, (ii) Borrower is prohibited from granting to the Creditor
any lien on, security interest in, or negative pledge with respect to, any
property of Borrower, whether now owned or hereafter acquired, including,
without limitation, the Collateral and (iii) the Creditor shall not take any
lien on, security interest in, or negative pledge with respect to, any property
of Borrower, whether now owned or hereafter acquired, including, without
limitation, the Collateral. In furtherance of the foregoing, Creditor hereby
subordinates to the Collateral Agent and the Lenders any security interest or
lien that Creditor may have in any property of Borrower, including without
limitation, the Collateral as defined in the Loan Agreement. Notwithstanding the
respective dates of attachment or perfection of any security interest of
Creditor and the security interest of the Collateral Agent and the Lenders, the
lien and security interest of the Collateral Agent and the Lenders in the
property of Borrower, whether now owned or hereafter acquired, including,
without limitation, the Collateral, shall at all times be senior to the lien and
security interest of Creditor.
2.    All Subordinated Debt is subordinated in right of payment to all
obligations of Borrower to the Collateral Agent and the Lenders now existing or
hereafter arising, together with all costs of collecting such obligations
(including attorneys’ fees), including, without limitation, all interest
accruing after the commencement by or against Borrower of any bankruptcy,
reorganization or similar proceeding, and all obligations under the Loan
Agreement (the “Senior Debt”).
3.    Creditor will not demand or receive from Borrower (and Borrower will not
pay to Creditor) all or any part of the Subordinated Debt, by way of payment,
prepayment, setoff, lawsuit or otherwise, nor will Creditor exercise any remedy
with respect to the Subordinated Debt or any property of the Borrower, whether
now owned or hereafter acquired, including, without limitation, the Collateral,
nor will Creditor accelerate the Subordinated Debt, or commence, or cause to
commence, prosecute or participate in any administrative, legal or equitable
action against Borrower, until such time as (i) the Senior Debt is indefeasibly
paid in full in cash, and (ii) the Lenders have no commitment or obligation to
lend any further funds to Borrower, and (iii) all financing agreements among the
Collateral Agent and the Lenders and Borrower are terminated. The foregoing
notwithstanding, provided that an Event of Default (as defined in the Loan
Agreement) has not occurred and is not continuing and would not exist
immediately after such payment, Creditor shall be entitled to receive each
regularly scheduled, non-accelerated (i) payment of non-default interest plus
(ii) payment of principal, provided that the aggregate amount of principal
payments shall not exceed Six Hundred Sixty-Six Thousand Six Hundred Sixty-Six
Dollars ($666,666), as and when due and payable in accordance with the terms of
that certain Promissory Note in the principal amount of Six Hundred Sixty-Six
Thousand Six Hundred Sixty-Six Dollars ($666,666) dated as of July __, 2014
granted by Borrower in favor of R-NAV, LLC, as in effect on the date hereof or
as modified with the written consent of the Collateral Agent and the Lenders.
Nothing in the foregoing paragraph shall prohibit Creditor from converting all
or any part of the Subordinated Debt into equity securities of Borrower which do
not have any call, put or other conversion features that would obligate Borrower
to pay any money (including the payment of any dividends or other distributions
for so long as the Senior Debt remains outstanding) or deliver any other
securities or consideration to the holder.
4.    Creditor shall hold in trust for the Collateral Agent and the Lenders and
promptly deliver to the Collateral Agent in the form received (except for
endorsement or assignment by Creditor where required by the Collateral Agent),
for application to the Senior Debt, any payment, distribution, security or
proceeds received by Creditor with respect to the Subordinated Debt other than
in accordance with this Agreement.
5.    In the event of Borrower’s insolvency, reorganization or any case or
proceeding under any bankruptcy or insolvency law or laws relating to the relief
of debtors, these provisions shall remain in full force and effect, and the
Collateral Agent’s and the Lenders’ claims against Borrower and the estate of
Borrower shall be paid in full before any payment is made to Creditor.
6.    Until the Senior Debt is indefeasibly paid in full in cash and Lenders’
arrangements to lend any funds to Borrower have been terminated, Creditor
irrevocably appoints the Collateral Agent as Creditor’s attorney-in-fact, and
grants to the Collateral Agent a power of attorney with full power of
substitution, in the name of Creditor or in the name of the Collateral Agent
and/or the Lenders, for the use and benefit of the Collateral Agent and the
Lenders, without notice to Creditor, to perform at the Collateral Agent’s option
the following acts in any bankruptcy, insolvency or similar proceeding involving
Borrower:
(i)    To file the appropriate claim or claims in respect of the Subordinated
Debt on behalf of Creditor if Creditor does not do so prior to 30 days before
the expiration of the time to file claims in such proceeding and if the
Collateral Agent elects, in its sole discretion, to file such claim or claims;
(ii)    To accept or reject any plan of reorganization or arrangement on behalf
of Creditor and to otherwise vote Creditor’s claims in respect of any
Subordinated Debt in any manner that the Collateral Agent deems appropriate for
the enforcement of its rights hereunder.
7.    Creditor shall immediately affix a legend to the instruments evidencing
the Subordinated Debt stating that the instruments are subject to the terms of
this Agreement, in substantially the form attached hereto as Annex I. By the
execution of this Agreement, Creditor hereby authorizes the Collateral Agent and
the Lenders to amend any financing statements filed by Creditor against Borrower
as follows: “In accordance with a certain Subordination Agreement by and among
the Secured Party, the Debtor and Oxford Finance LLC, in its capacity as
Collateral Agent, the Secured Party has subordinated any security interest or
lien that Secured Party may have in any property of the Debtor to the security
interest of Oxford Finance LLC and the Lenders identified therein in all assets
of the Debtor, notwithstanding the respective dates of attachment or perfection
of the security interest of the Secured Party and Oxford Finance LLC and the
Lenders.”
8.    Neither the Borrower nor the Creditor may amend the terms of any
Subordinated Debt without the prior written consent of the Collateral Agent and
the Lenders. Without limiting the foregoing, no amendment of the documents
evidencing or relating to the Subordinated Debt shall directly or indirectly
modify the provisions of this Agreement in any manner which might terminate or
impair the subordination of the Subordinated Debt or the subordination of any
security interest or lien that Creditor may have in any property of Borrower. By
way of example, such instruments shall not be amended to (i) increase the rate
of interest with respect to the Subordinated Debt, or (ii) accelerate the
payment of the principal or interest or any other portion of the Subordinated
Debt. The Collateral Agent and the Lenders shall have the sole and exclusive
right to restrict or permit, or approve or disapprove, the sale, transfer or
other disposition of any of the property or assets of the Borrower, including,
without limitation, the Collateral, except in accordance with the terms of the
Senior Debt. Upon written notice from the Collateral Agent of the Collateral
Agent’s and the Lenders’ agreement to release its lien on all or any portion of
the Collateral in connection with the sale, transfer or other disposition
thereof by the Collateral Agent and the Lenders (or by Borrower with consent of
the Collateral Agent and the Lenders), Creditor shall be deemed to have also,
automatically and simultaneously, released any lien or security interest on such
Collateral, and Creditor shall upon written request by the Collateral Agent,
immediately take such action as shall be necessary or appropriate to evidence
and confirm such release. All proceeds resulting from any such sale, transfer or
other disposition shall be applied first to the Senior Debt until payment in
full thereof, with the balance, if any, to the Subordinated Debt, or to any
other entitled party. If Creditor fails to release any lien or security interest
as required hereunder, Creditor hereby appoints the Collateral Agent as attorney
in fact for Creditor with full power of substitution to release Creditor’s liens
and security interests as provided hereunder. Such power of attorney being
coupled with an interest shall be irrevocable.
9.    All necessary action on the part of the Creditor, its officers, directors,
partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of
Creditor hereunder has been taken. This Agreement constitutes the legal, valid
and binding obligation of Creditor, enforceable against Creditor in accordance
with its terms. The execution, delivery and performance of and compliance with
this Agreement by Creditor will not (i) result in any material violation or
default of any term of any of the Creditor’s charter, formation or other
organizational documents (such as Articles or Certificate of Incorporation,
bylaws, partnership agreement, operating agreement, etc.) or (ii) violate any
material applicable law, rule or regulation.
10.    If, at any time after payment in full of the Senior Debt any payments of
the Senior Debt must be disgorged by the Collateral Agent or the Lenders for any
reason (including, without limitation, the bankruptcy of Borrower), this
Agreement and the relative rights and priorities set forth herein shall be
reinstated as to all such disgorged payments as though such payments had not
been made and Creditor shall immediately pay over to the Collateral Agent all
payments received with respect to the Subordinated Debt to the extent that such
payments would have been prohibited hereunder. At any time and from time to
time, without notice to Creditor, the Collateral Agent and the Lenders may take
such actions with respect to the Senior Debt as the Collateral Agent and the
Lenders, in their sole discretion, may deem appropriate, including, without
limitation, terminating advances to Borrower, increasing the principal amount,
extending the time of payment, increasing applicable interest rates, renewing,
compromising or otherwise amending the terms of any documents affecting the
Senior Debt and any collateral securing the Senior Debt, and enforcing or
failing to enforce any rights against Borrower or any other person. No such
action or inaction shall impair or otherwise affect the Collateral Agent’s and
the Lenders’ rights hereunder.
11.    This Agreement shall bind any successors or assignees of Creditor and
shall benefit any successors or assigns of the Collateral Agent and the Lenders.
This Agreement shall remain effective until terminated in writing by the
Collateral Agent. This Agreement is solely for the benefit of Creditor and the
Collateral Agent and the Lenders and not for the benefit of Borrower or any
other party. Creditor further agrees that if Borrower is in the process of
refinancing any portion of the Senior Debt with a new lender, and if the
Collateral Agent and/or the Lenders makes a request of Creditor, Creditor shall
agree to enter into a new subordination agreement with the new lender on
substantially the terms and conditions of this Agreement.
12.    Creditor hereby agrees to execute such documents and/or take such further
action as the Collateral Agent and the Lenders may at any time or times
reasonably request in order to carry out the provisions and intent of this
Agreement, including, without limitation, ratifications and confirmations of
this Agreement from time to time hereafter, as and when requested by the
Collateral Agent.
13.    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.
14.    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to conflicts of laws
principles. Creditor and the Collateral Agent submit to the exclusive
jurisdiction of the state and federal courts located in New York, New York in
any action, suit, or proceeding of any kind, against it which arises out of or
by reason of this Agreement. CREDITOR AND COLLATERAL AGENT WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN.
15.    This Agreement represents the entire agreement with respect to the
subject matter hereof, and supersedes all prior negotiations, agreements and
commitments. Creditor is not relying on any representations by the Collateral
Agent, the Lenders or Borrower in entering into this Agreement and Creditor has
kept and will continue to keep itself fully apprised of the financial and other
condition of Borrower. This Agreement may be amended only by written instrument
signed by Creditor and the Collateral Agent.








[Balance of Page Intentionally Left Blank]








IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
OXFORD FINANCE LLC, as
Collateral Agent


By: /s/ Mark Davis                    
Name:      Mark Davis                    
Title: Vice President of Finance            


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


CREDITOR:


R-NAV, LLC


By: /s/ Gilbert Gonzales                    
Name:      Gilbert Gonzales                
Title: Chief Executive Officer                    


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


The undersigned approves of the terms of this Agreement.


BORROWER:


NAVIDEA BIOPHARMACEUTICALS, INC.


By: /s/ Brent L. Larson                        
Name:      Brent L. Larson                
Title: EVP & CFO                        


Annex I
Legend to be added to Subordinated Debt instruments




“THIS UNSECURED PROMISSORY NOTE (AND ALL PAYMENT AND ENFORCEMENT PROVISIONS
HEREIN) (THE “NOTE”) IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT DATED
AS OF JULY __, 2014, BY AND AMONG THE HOLDER (AS DEFINED HEREIN), THE COMPANY
(AS DEFINED HEREIN) AND OXFORD FINANCE LLC (THE “SUBORDINATION AGREEMENT”). IN
THE EVENT OF ANY INCONSISTENCY BETWEEN THIS NOTE AND THE SUBORDINATION
AGREEMENT, THE TERMS OF THE SUBORDINATION AGREEMENT SHALL CONTROL.”

1
108501504 v7